Citation Nr: 0909262	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  07-29 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
service-connected residuals of lumbar laminectomy and 
discectomy.

2.  Entitlement to service connection for claimed neuropathy, 
to include as secondary to the service-connected lumbar spine 
disability.

3.  Entitlement to service connection for claimed headaches, 
to include as secondary to the service-connected lumbar spine 
disability.

4.  Entitlement to service connection for a claimed sinus 
condition due to Mustard Gas exposure.

5.  Entitlement to service connection for a claimed neck 
injury (cervical spine disorder).



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to May 
1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his service-connected lumbar spine 
disability is productive of a higher degree of impairment 
than his current 10 percent evaluation contemplates.  At the 
outset, the Board notes that VA regulations provide that VA 
will make reasonable efforts to obtain relevant records not 
in the custody of a Federal department or agency, such as 
private medical care provider records.  See 38 C.F.R. 
§ 3.159(c)(1).

In this regard, the Board notes an October 2005 VA treatment 
record indicates the Veteran received treatment for his 
lumbar spine disability at a private medical (the record 
reports that the Veteran had lumbar spine surgery at the 
private facility in some time in 2004).  Such records have 
not been associated with the claims file.  To that end, the 
Board is aware that the April 2006 VCAA notice directed the 
Veteran to either send medical reports in his possession or 
complete and return the enclosed authorization form to allow 
the VA to obtain the records on his behalf.  The Veteran did 
not respond. 

In view of the fact that other development on the matter 
needs to be undertaken, the Board finds that the Veteran 
should be given another opportunity to provide, or submit the 
requisite authorization to allow VA to obtain any outstanding 
records to support his contention.  The Veteran is advised 
that the duty to assist is not always a one-way street.  He 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet.App. 190, 
193 (1991).  If the Veteran fails to cooperate with the VA's 
efforts to assist him with the factual development of his 
claim in this regard, no further effort will be expended to 
assist him and his claim will be evaluated on the evidence of 
record.  In addition, given the Veteran's contentions, he 
should be afforded an updated VA examination to address the 
current severity of his service-connected lumbar spine 
disability.   

With regard to the Veteran's claims for service connection 
for neuropathy and headaches, secondary to the service-
connected disability, the Board notes that any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, can be service connected.  See 
38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

The record indicates that the Veteran received treatment for 
headaches and neuropathy in a private facility.  Again as 
noted, the Veteran failed to cooperate with VA's efforts to 
assist him previously; however, the Board finds that the 
Veteran should be given another opportunity to submit any 
outstanding treatment records.  See Wood v. Derwinski, 1 
Vet.App. at 193 (1991).  Then if indicated, the Veteran 
should be afforded a VA examination with an etiology opinion 
as to whether he has current disabilities manifested by 
neuropathy and/or headaches that are the result of or 
permanently made worse by his service-connected disability.

With regard to the neuropathy, it is noted that while there 
has been no specific finding of the disorder, when examined 
in January 2004, there were diminished knee and ankle jerks 
on the left.  Subsequently, however, it was noted that 
electronic testing had revealed normal findings.  Further 
investigation is in order.

The Veteran also contends that he has a current cervical 
spine disorder that is etiologically related to service.  In 
this regard, the Board notes that the claims file indicates 
that the Veteran does have a current cervical spine disorder.  
Further, the Board notes the Veteran complained of and 
received treatment for neck pain during his period of 
service.  In a November 1972 service treatment record, the 
Veteran was diagnosed with "acute cervical strain."  Thus, 
given his in-service complaints and treatment and indications 
of current disability, the Board finds that the Veteran 
should be afforded a VA examination to determine the etiology 
of his claimed cervical spine disorder.  38 U.S.C.A. 
§ 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Finally, the Board notes that the record indicates the 
Veteran received treatment for a sinus disorder subsequent to 
service.  The Board is aware that the Veteran failed to 
cooperate with VA's efforts to assist him previously; 
however, the Board finds that the Veteran should be given 
another opportunity to submit any outstanding treatment 
records.  Then if indicated, the Veteran should be afforded a 
VA examination to determine the etiology of his claimed sinus 
disorder.

Accordingly, the case is REMANDED for the following actions:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2007), the need for additional 
evidence regarding his claims.  This 
letter should reflect all appropriate 
legal guidance.  See e.g., Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008); 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995). 

2.  The AMC/RO should take appropriate 
steps to contact the Veteran in order to 
have him provide information referable to 
all treatment received for his claimed 
disabilities since service.  The Veteran 
should also provide information referable 
to all recent treatment received for the 
service-connected lumbar spine 
disability.  Based on the response, the 
RO should undertake all indicated action 
to obtain copies of all clinical records 
from any identified treatment source.  
The Veteran should also be informed that 
he can submit evidence to support his 
claims.

The Veteran is advised the duty to assist 
is not always a one-way street.  He 
cannot passively wait for it in those 
circumstances where he may or should have 
information that is essential in 
obtaining putative evidence.  See Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991).  
In the event of his failure to cooperate 
with the VA's efforts to assist him with 
the factual development of his claims, no 
further effort will be expended to assist 
him and his claims will be evaluated on 
the evidence of record.

3.  The RO should arrange for the Veteran 
to undergo a VA spine examination, by a 
physician, at an appropriate VA medical 
facility. 

The entire claims file must be made 
available to the physician designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All indicated tests and 
studies (to include X-rays) should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.

The examiner should conduct range of 
motion testing of the back (expressed in 
degrees, with standard ranges provided 
for comparison purposes).  The examiner 
should also render specific findings as 
to whether, during the examination, there 
is objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the low 
back.  If pain on motion is observed, the 
examiner should indicate the point at 
which pain begins.  In addition, the 
physician should indicate whether, and to 
what extent, the Veteran experiences 
likely functional loss due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated 
use; to the extent possible, the examiner 
should express any such additional 
functional loss in terms of additional 
degrees of limited motion.  The examiner 
should also indicate whether there is any 
ankylosis of the spine, and if so, 
whether such is favorable or unfavorable, 
and the extent of such ankylosis.  It 
should also be indicated whether there is 
evidence of neuropathy into the lower 
extremities, and if so, whether it is 
more likely than not related to the 
service connected low back disorder.

With regard to the claimed cervical spine 
disability, the examiner should opine as 
to whether the Veteran has a current 
cervical spine (neck) disability that at 
least as likely as not (e.g., a 50 
percent or greater likelihood) had its 
clinical onset during his period of 
active service.  
The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed.

4.  If and only if any current 
disabilities manifested by headaches or 
sinus disorder is shown by the record, 
then the Veteran should be afforded the 
appropriate VA examination to determine 
the nature, extent and likely etiology of 
the claimed neuropathy, headache and 
sinus disabilities.  

The Veteran's claims folders must be made 
available to and reviewed by the 
examiner(s).   A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner(s).  Any indicated studies 
should be performed.  
 
Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner should opine as to whether 
the Veteran has current neuropathy, 
headaches or sinus disabilities at least 
as likely as not (e.g., a 50 percent or 
greater likelihood) etiologically related 
to his period of active service or 
otherwise caused by or made permanently 
worse by his service-connected 
disability.  A complete rationale should 
be given for all opinions and conclusions 
expressed.

5.  After completion of the above 
development, the Veteran's claims should 
be readjudicated.  If the determinations 
remain adverse to the Veteran, he should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




